          Case 16-21474         Doc 34      Filed 11/28/18 Entered 11/28/18 10:57:50                    Desc Main
                                             Document     Page 1 of 13




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: COZZO, VINCENT                                      §    Case No. 16-21474
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 07/01/2016. The
    undersigned trustee was appointed on 07/01/2016.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          23,366.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      5.00
                            Bank service fees                                          397.26
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           22,963.74
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 16-21474            Doc 34       Filed 11/28/18 Entered 11/28/18 10:57:50                       Desc Main
                                                Document     Page 2 of 13



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 01/23/2017 and the deadline for filing
    governmental claims was 01/23/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $3,086.60. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $3,086.60, for a
    total compensation of $3,086.602. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total expenses of
    $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 11/28/2018                                     By: /s/ David R. Brown
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                   Case 16-21474                   Doc 34    Filed 11/28/18 Entered 11/28/18 10:57:50                                    Desc Main
                                                              Document     Page 3 of 13
                                                             Form 1
                                                                                                                                                      Exhibit A
                                         Individual Estate Property Record and Report                                                                 Page: 1

                                                          Asset Cases
Case No.:    16-21474                                                                     Trustee Name:      (330580) David R. Brown
Case Name:        COZZO, VINCENT                                                          Date Filed (f) or Converted (c): 07/01/2016 (f)
                                                                                          § 341(a) Meeting Date:       07/26/2016
For Period Ending:        11/28/2018                                                      Claims Bar Date:      01/23/2017

                                     1                            2                      3                      4                    5                     6

                           Asset Description                   Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)     Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                               Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                          and Other Costs)

    1       1291 W Lake St #204, Addison, Illinois             169,833.33                         0.00         OA                         0.00                          FA
            60101,
            Du Page County
            Condominium or cooperative
            Order to Abandon entered 2/16/18

    2       2015 Jeep Grand Cherokee, 120000                    38,133.00                         0.00                                    0.00                          FA
            miles

    3       Used Furniture                                        1,200.00                        0.00                                    0.00                          FA

    4       Used Electronics                                      1,300.00                        0.00                                    0.00                          FA

    5       used clothing                                             500.00                      0.00                                    0.00                          FA

    6       Checking account: chase                               2,830.65                        0.00                                    0.00                          FA
            Amended schedules changed value from $2,500 to
            $2,830.65

    7       Checking account: Oxford Bank                              86.17                      0.00                                    0.00                          FA

    8       Rosenthal Collins Trading Account (u)                 5,837.07                        0.00                                    0.00                          FA

    9       Trading Account (u)                                 23,366.00                    23,366.00                              23,366.00                           FA

    9       Assets Totals (Excluding unknown values)          $243,086.22                 $23,366.00                             $23,366.00                       $0.00



 Major Activities Affecting Case Closing:

                                 Trustee is collecting turnover of Debtor's trading account of $23,366.00. Per court order entered 11/4/16,
                                 payment is being made at the rate of $1,000 per month. Eleven payments have been made timely so far.

 Initial Projected Date Of Final Report (TFR): 06/30/2017                      Current Projected Date Of Final Report (TFR):             11/02/2018 (Actual)




UST Form 101-7-TFR (5/1/2011)
                    Case 16-21474               Doc 34     Filed 11/28/18 Entered 11/28/18 10:57:50                                Desc Main
                                                            Document     Page 4 of 13
                                                              Form 2                                                                       Exhibit B
                                                                                                                                           Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              16-21474                                         Trustee Name:                    David R. Brown (330580)
Case Name:             COZZO, VINCENT                                   Bank Name:                       Rabobank, N.A.
Taxpayer ID #:         **-***9160                                       Account #:                       ******1566 Checking Account
For Period Ending: 11/28/2018                                           Blanket Bond (per case limit): $77,173,558.00
                                                                        Separate Bond (if applicable): N/A
    1          2                          3                                     4                             5                6                    7

  Trans.    Check or        Paid To / Received From      Description of Transaction          Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                         Tran. Code       $                  $

 11/16/16     {9}        Vincent Cozzo                first installment of 24               1229-000           1,000.00                                  1,000.00

 11/30/16                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                  990.00
                                                      Fee

 12/20/16     {9}        Vincent Cozzo                Payment #2                            1229-000           1,000.00                                  1,990.00

 12/30/16                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 1,980.00
                                                      Fee

 01/25/17     {9}        Vincent Cozzo                Third installment                     1229-000           1,000.00                                  2,980.00

 01/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 2,970.00
                                                      Fee

 02/20/17     {9}        Vincent Cozzo                installment 4                         1229-000           1,000.00                                  3,970.00

 02/28/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 3,960.00
                                                      Fee

 03/20/17     {9}        Vincent Cozzo                5th monthly payment                   1229-000           1,000.00                                  4,960.00

 03/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 4,950.00
                                                      Fee

 04/20/17     {9}        Vincent Cozzo                6th installment                       1229-000           1,000.00                                  5,950.00

 04/28/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 5,940.00
                                                      Fee

 05/19/17     {9}        Vincent Cozzo                7th installment payment               1229-000           1,000.00                                  6,940.00

 05/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.00                 6,930.00
                                                      Fees

 06/21/17     {9}        Vincent Cozzo                Installment #8                        1229-000           1,000.00                                  7,930.00

 06/30/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               10.35                 7,919.65
                                                      Fees

 07/20/17     {9}        Vincent Cozzo                9th installment                       1229-000           1,000.00                                  8,919.65

 07/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               11.39                 8,908.26
                                                      Fees

 08/21/17     {9}        Vincent Cozzo                Payment #10                           1229-000           1,000.00                                  9,908.26

 08/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               14.52                 9,893.74
                                                      Fees

 09/18/17     {9}        Vincent Cozzo                installment 11 of turnover of         1229-000           1,000.00                                 10,893.74
                                                      investment account

 09/29/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               14.23                10,879.51
                                                      Fees

 10/17/17     {9}        Vincent Cozzo                Payment 12 of 24                      1229-000           1,000.00                                 11,879.51

 10/31/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               17.31                11,862.20
                                                      Fees

 11/20/17     {9}        Vincent Cozzo                13th installment payment              1229-000           1,000.00                                 12,862.20

 11/30/17                Rabobank, N.A.               Bank and Technology Services          2600-000                               17.49                12,844.71
                                                      Fees

                                                                                      Page Subtotals:       $13,000.00          $155.29      true


{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                            ! - transaction has not been cleared
                    Case 16-21474                   Doc 34     Filed 11/28/18 Entered 11/28/18 10:57:50                                Desc Main
                                                                Document     Page 5 of 13
                                                              Form 2                                                                           Exhibit B
                                                                                                                                               Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              16-21474                                             Trustee Name:                   David R. Brown (330580)
Case Name:             COZZO, VINCENT                                       Bank Name:                      Rabobank, N.A.
Taxpayer ID #:         **-***9160                                           Account #:                      ******1566 Checking Account
For Period Ending: 11/28/2018                                               Blanket Bond (per case limit): $77,173,558.00
                                                                            Separate Bond (if applicable): N/A
    1          2                          3                                       4                              5                 6                    7

  Trans.    Check or         Paid To / Received From         Description of Transaction         Uniform       Deposit         Disbursement      Account Balance
   Date      Ref. #                                                                            Tran. Code       $                   $

 12/19/17     {9}        Vincent Cozzo                   14th installment                      1229-000           1,000.00                                  13,844.71

 12/29/17                Rabobank, N.A.                  Bank and Technology Services          2600-000                                18.28                13,826.43
                                                         Fees

 01/19/18     {9}        Vincent Cozzo                   Installment 15                        1229-000           1,000.00                                  14,826.43

 01/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                22.30                14,804.13
                                                         Fees

 02/13/18     101        International Sureties, Ltd.    BOND # 016073584                      2300-000                                 5.00                14,799.13

 02/21/18     {9}        Vincent Cozzo                   Installment 16                        1229-000           1,000.00                                  15,799.13

 02/28/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                20.15                15,778.98
                                                         Fees

 03/20/18     {9}        Vincent Cozzo                   installment 17                        1229-000           1,000.00                                  16,778.98

 03/30/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                23.12                16,755.86
                                                         Fees

 04/20/18     {9}        Vincent Cozzo                   Installment 18 of turnover of         1229-000           1,000.00                                  17,755.86
                                                         trading accounts

 04/30/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                23.53                17,732.33
                                                         Fees

 05/15/18     {9}        VINCENT COZZO                   trade account turnover installment    1229-000           1,000.00                                  18,732.33
                                                         19

 05/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                28.77                18,703.56
                                                         Fees

 06/12/18     {9}        Vincent Cozzo                   20th installment                      1229-000           1,000.00                                  19,703.56

 06/29/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                26.77                19,676.79
                                                         Fees

 07/19/18     {9}        Vincent Cozzo                   installment 21 of 24                  1229-000           1,000.00                                  20,676.79

 07/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                30.71                20,646.08
                                                         Fees

 08/13/18     {9}        Vincent Cozzo                   22nd installment of 24                1229-000           1,000.00                                  21,646.08

 08/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                31.49                21,614.59
                                                         Fees

 09/17/18     {9}        VINCENT COZZO                   installment 23 of 24                  1229-000           1,000.00                                  22,614.59

 09/28/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                16.85                22,597.74
                                                         Fees

 10/15/18     {9}        Vincent Cozzo                   Final installment                     1229-000              366.00                                 22,963.74

                                                                                         Page Subtotals:       $10,366.00           $246.97      true




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                ! - transaction has not been cleared
                      Case 16-21474              Doc 34       Filed 11/28/18 Entered 11/28/18 10:57:50                                Desc Main
                                                               Document     Page 6 of 13
                                                           Form 2                                                                               Exhibit B
                                                                                                                                                Page: 3
                                           Cash Receipts And Disbursements Record
Case No.:                 16-21474                                     Trustee Name:                  David R. Brown (330580)
Case Name:                COZZO, VINCENT                               Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***9160                                   Account #:                     ******1566 Checking Account
For Period Ending: 11/28/2018                                          Blanket Bond (per case limit): $77,173,558.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                               5                    6                       7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $

                                           COLUMN TOTALS                                                     23,366.00                 402.26                 $22,963.74
                                                 Less: Bank Transfers/CDs                                         0.00                   0.00
                                           Subtotal                                                          23,366.00                 402.26
        true
                                                 Less: Payments to Debtors                                                               0.00

                                           NET Receipts / Disbursements                                     $23,366.00                $402.26


                                                                                                                                                  false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                              ! - transaction has not been cleared
                      Case 16-21474              Doc 34       Filed 11/28/18 Entered 11/28/18 10:57:50                                Desc Main
                                                               Document     Page 7 of 13
                                                           Form 2                                                                              Exhibit B
                                                                                                                                               Page: 4
                                           Cash Receipts And Disbursements Record
Case No.:                 16-21474                                     Trustee Name:                  David R. Brown (330580)
Case Name:                COZZO, VINCENT                               Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***9160                                   Account #:                     ******1567 Checking Account
For Period Ending: 11/28/2018                                          Blanket Bond (per case limit): $77,173,558.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                              5                     6                      7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $




(No transactions on file for this period)

                                           COLUMN TOTALS                                                          0.00                  0.00                 $0.00
                                                 Less: Bank Transfers/CDs                                         0.00                  0.00
                                           Subtotal                                                               0.00                  0.00
        true
                                                 Less: Payments to Debtors                                                              0.00

                                           NET Receipts / Disbursements                                         $0.00                  $0.00


                                                                                                                                                 false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                              ! - transaction has not been cleared
                 Case 16-21474             Doc 34       Filed 11/28/18 Entered 11/28/18 10:57:50                       Desc Main
                                                         Document     Page 8 of 13
                                                     Form 2                                                                 Exhibit B
                                                                                                                            Page: 5
                                     Cash Receipts And Disbursements Record
Case No.:         16-21474                                   Trustee Name:                   David R. Brown (330580)
Case Name:        COZZO, VINCENT                             Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***9160                                 Account #:                      ******1567 Checking Account
For Period Ending: 11/28/2018                                Blanket Bond (per case limit): $77,173,558.00
                                                             Separate Bond (if applicable): N/A




                                                                                                NET                    ACCOUNT
                               TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS               BALANCES
                               ******1566 Checking Account                      $23,366.00          $402.26                $22,963.74

                               ******1567 Checking Account                           $0.00                     $0.00             $0.00

                                                                               $23,366.00                    $402.26        $22,963.74




UST Form 101-7-TFR (5/1/2011)
           Case 16-21474         Doc 34        Filed 11/28/18 Entered 11/28/18 10:57:50               Desc Main
                                                Document     Page 9 of 13


                                                                                                                          Page: 1

                                                         Exhibit C
                                               Analysis of Claims Register
                                Case:16-21474                         VINCENT COZZO
                                                                                 Claims Bar Date: 01/23/17


 Claim                Claimant Name/                  Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority               Date Filed                    Allowed          to Date        Balance

ATTYF SPRINGER BROWN, LLC                          Administrative                         $2,021.00          $0.00     $2,021.00
EES   300 South County Farm Road
                                                   10/31/18                               $2,021.00
      Suite I
      Wheaton, IL 60187
      <3110-000 Attorney for Trustee Fees (Trustee
      Firm)>
      , 200

TRCOM David R. Brown                                Administrative                        $3,086.60          $0.00     $3,086.60
P     53 W. Jackson
                                                    10/05/18                              $3,086.60
      #1334
      Chicago, IL 60604
      <2100-000 Trustee Compensation>
         , 200

1        PYOD, LLC its successors and assigns as      Unsecured                         $14,675.90           $0.00    $14,675.90
         assignee of Citibank, N.A. Resurgent Capital
                                                      10/20/16                          $14,675.90
         Services
         PO Box 19008
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Acct. #7983; Citi Simplicity Card
2        Discover Bank Discover Products Inc        Unsecured                             $5,407.65          $0.00     $5,407.65
         PO Box 3025
                                                    10/26/16                              $5,407.65
         New Albany, OH 43054-3025
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Acct. # 1414
3        First National Bank of Omaha               Unsecured                             $4,198.38          $0.00     $4,198.38
         1620 Dodge Street, Stop code 3105
                                                    11/02/16                              $4,198.38
         Omaha, NE 68197
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Acct. #7364
4        First National Bank of Omaha               Unsecured                             $6,149.34          $0.00     $6,149.34
         1620 Dodge Street, Stop code 3105
                                                    11/02/16                              $6,149.34
         Omaha, NE 68197
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
           Case 16-21474         Doc 34        Filed 11/28/18 Entered 11/28/18 10:57:50              Desc Main
                                                Document     Page 10 of 13


                                                                                                                         Page: 2

                                                         Exhibit C
                                               Analysis of Claims Register
                                Case:16-21474                        VINCENT COZZO
                                                                                Claims Bar Date: 01/23/17

 Claim                Claimant Name/                  Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority               Date Filed                   Allowed          to Date        Balance
         Acct. #1455
5        First National Bank of Omaha               Unsecured                          $16,217.00           $0.00    $16,217.00
         1620 Dodge Street, Stop code 3105
                                                    11/02/16                           $16,217.00
         Omaha, NE 68197
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Acct. #8342
6        American Express Centurion Bank c/o Becket Unsecured                          $52,907.39           $0.00    $52,907.39
         and Lee LLP
                                                    11/29/16                           $52,907.39
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Acct. # 6009
7        PYOD, LLC its successors and assigns as      Unsecured                          $8,511.32          $0.00     $8,511.32
         assignee of Citibank, N.A. Resurgent Capital
                                                      11/29/16                           $8,511.32
         Services
         PO Box 19008
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Acct. #1648; Sears mastercard
8        PYOD, LLC its successors and assigns as      Unsecured                          $2,298.98          $0.00     $2,298.98
         assignee of Citibank, N.A. Resurgent Capital
                                                      12/14/16                           $2,298.98
         Services
         PO Box 19008
         Greenville, SC 29602
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Acct. #5181; Best Buy

                                                                                       Case Total:          $0.00   $115,473.56




UST Form 101-7-TFR (5/1/2011)
    Case 16-21474           Doc 34     Filed 11/28/18 Entered 11/28/18 10:57:50                     Desc Main
                                        Document     Page 11 of 13


                                   TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                             Exhibit D


    Case No.: 16-21474
    Case Name: VINCENT COZZO
    Trustee Name: David R. Brown

                                                    Balance on hand:       $                             22,963.74

           Claims of secured creditors will be paid as follows:

  Claim     Claimant                                        Claim        Allowed            Interim         Proposed
  No.                                                    Asserted        Amount           Payments           Payment
                                                                         of Claim           to Date


                                                       None


                                                 Total to be paid to secured creditors:       $                   0.00
                                                 Remaining balance:                           $              22,963.74

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                         Total            Interim         Proposed
                                                                       Requested          Payments           Payment
                                                                                            to Date

  Trustee, Fees - David R. Brown                                          3,086.60                0.00        3,086.60
  Attorney for Trustee Fees - SPRINGER BROWN, LLC                         2,021.00                0.00        2,021.00
                       Total to be paid for chapter 7 administrative expenses:                $               5,107.60
                       Remaining balance:                                                     $              17,856.14

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                  Total            Interim             Proposed
                                                                    Requested        Payments            Payment

                                                       None


                     Total to be paid for prior chapter administrative expenses:              $                   0.00
                     Remaining balance:                                                       $              17,856.14




UST Form 101-7-TFR(5/1/2011)
      Case 16-21474          Doc 34        Filed 11/28/18 Entered 11/28/18 10:57:50                 Desc Main
                                            Document     Page 12 of 13


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

            Allowed priority claims are:
  Claim       Claimant                             Allowed Amount          Interim Payments              Proposed
  No.                                                     of Claim                   to Date              Payment

                                                        None


                                                     Total to be paid for priority claims:      $             0.00
                                                     Remaining balance:                         $        17,856.14

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $110,365.96 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 16.2 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                             Allowed Amount          Interim Payments              Proposed
  No.                                                     of Claim                   to Date              Payment

  1           PYOD, LLC its successors and                 14,675.90                     0.00             2,374.42
              assigns as assignee of Citibank,
              N.A. Resurgent Capital Services
  2           Discover Bank Discover Products               5,407.65                     0.00              874.91
              Inc
  3           First National Bank of Omaha                  4,198.38                     0.00              679.26
  4           First National Bank of Omaha                  6,149.34                     0.00              994.90
  5           First National Bank of Omaha                 16,217.00                     0.00             2,623.75
  6           American Express Centurion                   52,907.39                     0.00             8,559.90
              Bank c/o Becket and Lee LLP
  7           PYOD, LLC its successors and                  8,511.32                     0.00             1,377.05
              assigns as assignee of Citibank,
              N.A. Resurgent Capital Services
  8           PYOD, LLC its successors and                  2,298.98                     0.00              371.95
              assigns as assignee of Citibank,
              N.A. Resurgent Capital Services
                          Total to be paid for timely general unsecured claims:                 $        17,856.14
                          Remaining balance:                                                    $             0.00




UST Form 101-7-TFR(5/1/2011)
    Case 16-21474          Doc 34      Filed 11/28/18 Entered 11/28/18 10:57:50                  Desc Main
                                        Document     Page 13 of 13


           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:         $                 0.00
                        Remaining balance:                                                   $                 0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
